Citation Nr: 1525484	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Louis, Missouri that, in pertinent part, denied entitlement to a TDIU.

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any relevant evidence not already in the claims folder or considered by the RO.  


FINDING OF FACT

The Veteran' service connected disabilities are rated 90 percent disabling and prevent him from obtaining and retaining gainful employment for which he would otherwise be qualified.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is service-connected for diabetic nephropathy, evaluated at 60 percent; post-traumatic stress disorder (PTSD), evaluated at 50 percent; bilateral hearing loss, evaluated as 40 percent; diabetes mellitus type 2, evaluated as 20 percent; tinnitus, evaluated as 10 percent; gastroparesis, evaluated as zero percent; and erectile dysfunction, evaluated as zero percent.  He has a combined evaluation of 90 percent.  As such, the threshold percentage requirements for TDIU set forth under 38 C.F.R. § 4.16(a) have been met. 

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

VA psychiatric treatment records from August 2008 state that the Veteran he worked in transportation and had been in his current job for four and a half years.  He was happy with his job and reported no problems.  

VA and private treatment records reflect that the Veteran sustained a fall at work in October 2008.  He was said to be a driver and to do floors.  December 2008 records show that his right shoulder had severe pain.  January 2009 VA psychiatric treatment records state that the Veteran worked as a bus driver.  He wanted to keep his job by improving his pain and his sleep.  

In his August 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he had completed high school.  He last worked full time in October 2008, as a driver.  His highest paying job had been as a machine operator in the 1980s.  He claimed to have become too disabled to work in February 2009.  

An assessment from the Social Security Administration (SSA) shows that the Veteran was considered to have been disabled from working as of December 2008.  A July 2009 functional ability report from SSA shows that the Veteran reported 12 different limitations.  Six of these were for various orthopedic complaints.  The Veteran also complained of wearing hearing aids, and five other complaints regarding his memory and concentration.  The SSA examiner opined that the Veteran's disability was due to his right shoulder injury, hearing loss, arthritis, borderline diabetic, diverticulosis, chronic diarrhea, high blood pressure, chronic fatigue, and chronic obstructive pulmonary disease.  His activity of daily living assessment states that he needed help from his wife to put on his shirt and sock.  He could not lift much or use his right arm to reach.  The Veteran remained able to drive.  The examiner stated that he was limited to performing light tasks that did not require frequent use of his right arm for operating controls or reaching.  The SSA decision concluded that the primary diagnosis was osteoarthritis and allied disorders, and the secondary diagnosis was anxiety related disorders.

A July 2010 VA PTSD examination discussed the Veteran's employment history.  He had worked at five or six gas stations, and had also held jobs in the food service industry at various fast food or delivery establishments.  He had worked for a supply warehouse and for General Motors.  His longest jobs had been for five years, first at a machine shop and then at his most recent job as a driver and janitor at a care center.  He had fallen at this last job while cleaning the floors and injured his right shoulder.  He had apparently stopped working due to his inability to do light duties as of February 2009.  The Veteran was assigned a global assessment of function (GAF) of 55, indicative of moderate impairment in social, occupational or school functioning (e.g. few friends, conflicts with peers or co-workers).  AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.125, 4.130 (2014).


The Veteran underwent an additional VA PTSD examination in December 2012, at which time his employment history was again reviewed.  He was noted to have been unemployed since the on-the job injury in 2009.  He currently spent his time lying on the couch watching television, reading the Bible for 15 minutes, helping with dishes about once a week, shopping with his wife two or three times per month, and attending church services three times per week.  He no longer attended morning church services.  He slept most days for nine to eleven hours with naps of about one to two hours per day.  The examiner opined, without elaboration, that the Veteran did not appear to meet the criteria of unemployability solely due to his service connected PTSD.  

The Veteran underwent additional VA examinations of his disabilities in January 2013.  The claims folder was reviewed by the examiner.  An examiner opined that it would be difficult for the Veteran to work in an environment where he had to interact with the general public, talk on the telephone, listen in at meetings, or interact with people in group settings due to the severity of his hearing loss and poor word recognition.  VA examiners opined that the Veteran's kidney conditions, stomach condition, and diabetes did not impact his ability to work.  He did not require regulation of activities.  

Although a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities, the Board must adequately explain how the record evidence supports its determination that the combined effects of multiple disabilities do not prevent substantially gainful employment.  Floore v. Shinseki, 26 Vet. App. 376 (2013)  

In this case the record shows that the Veteran was able to maintain employment until an on-the-job injury resulted in disabilities that are not currently service connected.  At the time of his injury; however, service connection was not in effect for any disease or disability.  Since that time service connection has been established for disabilities that are now rated 90 percent disabling.  

Although an examiner opined that the diabetes, nephropathy, and gastroparesis would not affect employment, the January 2013 examination report shows that the Veteran has continuous abdominal pain, and recurrent nausea.  This is in addition to the hearing loss, which restricts his ability to interact with the public or co-workers and PTSD, which would be expected to result in conflicts with co-workers.  Indeed SSA suggested that anxiety disorders would play a significant, albeit secondary, role in causing unemployment.  PTSD is the Veteran's only diagnosed anxiety disorder. 

Resolving reasonable doubt in his favor, the Board finds that the service connected disabilities would preclude gainful employment for which the Veteran would otherwise be qualified.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


